DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant’s amendments to the claims, filed July 1, 2022, are acknowledged. Claims 1-5 are amended. Claim 4 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being directed to a nonelected invention, Group II, drawn to a continuous annealing facility. A provisional election was made without traverse in a telephone voicemail left by Tiffany Adigwe on March 23, 2022, and the election was affirmed in the timely reply filed July 1, 2022. 
Claims 1-5 are pending, and Claims 1-3 and 5 are currently considered in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Omori (previously cited and cited by Applicant in IDS filed August 19, 2020; JP H06108161 A, see English Machine Translation).  
Regarding Claim 1, Omori discloses a method of heating a steel sheet in a continuous annealing facility (see Abstract) comprising: 
a direct heating furnace, a soaking furnace, a direct semi-soaking furnace that is disposed between the direct heating furnace and soaking furnace, and a cooling furnace ((Fig. 3, direct heating furnace 100, soaking furnace 103, preheating zone 101 disposed between direct heating furnace 100 and soaking furnace 103, cooling furnace 105; see para. [0018], wherein furnaces are direct heating),
the method comprising:
heating the steel sheet in the direct heating furnace so that a steel sheet temperature at an exit side of the direct heating furnace reaches a target soaking temperature – ΔT (see Abstract; see para. [0010]; one of ordinary skill in the art would appreciate that the temperature be less than the soaking temperature during the initial (furnace 100) preheating); and 
heating the steel sheet in the direct semi-soaking furnace so that the steel sheet temperature reaches the target soaking temperature at a position in the direct semi-soaking furnace, wherein a furnace temperature in the direct semi-soaking furnace is set to the target temperature of the steel sheet (see Abstract; see para. [0018]).
Additionally, one of ordinary skill in the art would appreciate that the preheating zones 100 and 101 are intended to heat the steel strip to a soaking temperature for the soaking furnace zone (see also Fig. 3). It would be obvious to one of ordinary skill in the art that the temperature of the steel strip in the preheating zone 101 (semi-soaking furnace), prior to reaching the soaking furnace 103, be set to the soaking temperature in order to be at the soaking temperature upon introduction to the soaking furnace 103. 

Omori further discloses wherein ΔT is a value of not less than the variation range of the steel sheet temperature when the steel sheet temperature is controlled by feedback control in the direct heating furnace (see Abstract; see para. [0010]). 

Omori teaches modifying the temperature by the deviation from the preset value at the furnace exit. One of ordinary skill in the art would appreciate that according to Omori, the temperature would not be modified by an amount less than the measured deviation, and therefore reads on the claimed range. Further, one of ordinary skill in the art would understand that heating to a temperature (Tsoak-ΔT) wherein ΔT is less than the deviation value (and wherein the temperature remains closer to Tsoak) would cause the steel to overheat past the soaking temperature in some portions.

Omori does not expressly disclose wherein ΔT is a value not more than ½ of a heating capacity for the steel sheet in the semi-soaking furnace, wherein the heating capacity for the steel sheet in the direct semi-soaking furnace is a temperature increasing quantity of the steel sheet capable of being heated in the semi-soaking furnace (one of ordinary skill in the art would appreciate this to be the quantity of degrees the steel sheet may increase by in order to reach Tsoak). 
However, Omori discloses modifying the temperature of the steel sheet by the deviation of temperature at the exit of the furnace. It would be obvious to one of ordinary skill in the art that this value of deviation ΔT be within the claimed range, and no more than ½ the heating capacity for the steel sheet, in order to balance heating the steel properly and efficiently while not overshooting the soaking temperature of the steel for the annealing process. It would be obvious to one of ordinary skill in the art that modifying to a temperature of (Tsoak - ΔT), wherein ΔT is greater than ½ the heat capacity in the steel, would cause issues with arriving at the Tsoak temperature in a desired time for continuous annealing. 
Further, it would have been obvious to one of ordinary or routine skill in the art to have controlled the value of ΔT to be not less than the variation of the steel sheet temperature, and not more than ½ the heat capacity of the steel sheet, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05. Additionally, applicant has not provided criticality to the claimed ranges.

Regarding Claim 2, Omori discloses wherein the value of ΔT is increased when a flow rate of a fuel supplied to a direct burner in the direct semi-soaking furnace reaches the lower limit of a fuel supply capacity in the direct semi-soaking furnace, while the value of ΔT is decreased when it reaches the upper limit of the fuel supply capacity in the direct semi-soaking furnace (see Abstract; para. [0015]). 
Omori discloses wherein the temperature feedback and control is modified by fuel flow rate, and it would be obvious to one of ordinary skill in the art that when the fuel flow rate is increased and therefore the flow rate reaches the upper limit of the fuel supply capacity, that the ΔT value would decrease as more heat is available and the temperature is raised to be closest to the soaking temperature. Similarly, it would be obvious to one of ordinary skill in the art that when the fuel flow rate is decreased, and reaches the lower limit of the fuel supply capacity, that less heat is available and subsequently the ΔT increases as the temperature is further from the soaking temperature. It would be obvious to one of ordinary skill in the art that the value of ΔT change accordingly to the modification of the flow rate of the fuel supplied.

Regarding Claims 3 and 5, Omori does not expressly disclose wherein a flow rate of a fuel supplied to a direct burner in the direct semi-soaking furnace falls within the range from the lower limit of the fuel supply capacity x1.2 to the upper limit of the fuel supply capacity x0.8 in the direct semi-soaking furnace. However, Omori discloses wherein the temperature feedback and control is modified by fuel flow rate (see Abstract and para. [0015]). 
It would be obvious to one of ordinary skill in the art that when the fuel flow rate is modified, that the fuel capacity is kept within a desired range which is as close to a median value between the upper and lower limits of the fuel supply capacity, and therefore well within the claimed range. It would be obvious to one of ordinary skill in the art to maintain the fuel supply capacity within a range which is well within the lower and upper limits, as a means to properly maintain a fuel supply during the entire duration of heating.  
Further, it would have been obvious to one of ordinary or routine skill in the art to have controlled the fuel supply capacity during fuel flow rate modification to be within the claimed range of 1.2x the lower limit and 0.8x the upper limit of fuel supply capacity, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05. Additionally, applicant has not provided criticality to the claimed ranges.

Response to Arguments
Applicant's arguments filed July 1, 2022, have been fully considered but they are not persuasive. 
Applicant argues that the method of heating for Omori is conventional as shown in Fig. 3 of Applicant’s drawings. Applicant argues that the method of Omori does not prevent overheating. Applicant further argues there is not motivation to modify the heating of Omori, nor any teaching to prevent overheating of the steel sheet.
This argument is not found persuasive.
The configuration in Fig. 3 of Applicant’s drawings which Applicant discloses as conventional shows only the heating furnace and soaking furnace. However, Omori uses the claimed semi-soaking furnace as seen in Applicant’s claimed invention shown in Fig. 4 of the instant disclosure. Additionally, it would have been obvious that using a configuration comprising a semi-soaking furnace (or preheating furnace of Omori) would involve feedback control to ramp up to the soaking temperature and to not overshoot the soaking temperature. 
It would obvious to one of ordinary skill in the art to modify the temperature based on this feedback, such that a change in temperature is within the claimed range. One of ordinary skill in the art would also appreciate that the purpose of the preheating (semi-soaking) furnace of Omuri is to not overheat the steel sheet, and alternatively to have more precise, gradual control to reach the soaking temperature in the final furnace. It would be obvious to one of ordinary skill in the art to have minimized this temperature deviation while not exceeding the target temperature. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735